Title: From James Madison to Edmund Pendleton, [28 July] 1783
From: Madison, James
To: Pendleton, Edmund


Editorial Note
These excerpts, except for differences in punctuation, capitalization, abbreviations, and one minor instance of phraseology, are identical with the passage on the same topic in the manuscript of JM’s letter to Edmund Randolph on the same date (q.v.). If little weight should be accorded to these differences, because Rives was accustomed to alter in the first three respects the texts of the manuscripts from which he quoted, he may have erred in mentioning Pendleton rather than Randolph as the recipient of JM’s letter. The fact that almost every letter known to have been posted by JM to Pendleton during 1783 is missing perhaps should strengthen the belief that Rives’s attribution was incorrect. The editors have found no other mention of the letter either in JM’s day or later.
Circumstantial evidence supporting the accuracy of Rives’s citation, however, appears to warrant the inclusion of these excerpts in the present volume. JM often wrote separate letters of overlapping contents to Pendleton and Randolph on the same day (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., V, 101–2; 103–5; 157; 158–59; 196–97; 199–200; 209–10; 212–14). Pendleton’s letter to JM on 11 August is missing, but a calendar of its contents (q.v.), probably made by Peter Force’s clerk, indicates that it was wholly or mainly concerned with a site in Virginia for the permanent home of Congress. For that reason the letter from Pendleton seems almost surely to have been a reply to the passage in JM’s letter of 28 July 1783 to him.
 
[28 July 1783]
In order to prepare the way to their permanent residence, Congress have appointed a committee to define the jurisdiction proper for them to be invested with. Williamsburg has asked an explanation on this point. The nearer the subject is viewed, the less easy it is to mark the just boundary between the authority of Congress and that of the State on one side, and, on the other, between the former and the privileges of the inhabitants. May it not also be made a question whether, in constitutional strictness, the gift of any State, without the concurrence of all the rest, can authorize Congress to exercise any power not delegated by the confederation,—as Congress, it would seem, are incompetent to every act not warranted by that instrument, or some other flowing from the same source.

Williamsburg[, he says,] seems to have a very slender chance, as far as I can discover. Annapolis, I apprehend, would have a greater number of advocates. But the best chance, both for Maryland and Virginia, will be to unite in offering a double jurisdiction on the Potomac.
